Exhibit99.1 Tocagen Reports First Quarter 2017 Financial and Business Results Upsized initial public offering completed, raising approximately $97.8 million in gross proceeds SAN DIEGO – May 23, 2017 – Tocagen Inc. (Nasdaq: TOCA), a clinical-stage, cancer-selective gene therapy company, today reported financial results for the first quarter ended March 31, 2017 and business highlights. “Tocagen has made great strides in our mission to bring novel and effective cancer-selective immunotherapies to patients, with an initial focus on brain cancer. Key milestones achieved to date include observing durable objective responses, extended overall survival and a favorable safety profile for our lead product candidate in patients with recurrent high grade glioma. These milestones contributed to the completion of enrollment of the Phase 2 portion of our registrational trial and the FDA’s granting of Breakthrough Therapy Designation,” said Marty Duvall, chief executive officer of Tocagen. “Our upsized initial public offering substantially increased our financial strength, which will help support the advancement of our lead product, Toca 511 & Toca FC, our ongoing study in metastatic cancer and our planned initiation of a trial involving newly diagnosed patients with high grade glioma.” First Quarter 2017 and Recent Corporate Progress • Completed upsized initial public offering: In April 2017, Tocagen completed its initial public offering (IPO), including the underwriters’ exercise of their option to purchase an additional 1,275,000 shares at the public offering price of $10.00 per share. The underwriters’ option brought the total number of shares of common stock sold by Tocagen to 9,775,000 shares and increased the amount of gross proceeds raised in the offering to approximately $97.8 million, prior to deducting the underwriting discount and estimated expenses of the offering. • Breakthrough therapy designation granted from FDA: In February 2017, the U.S. Food and Drug Administration (FDA) granted Toca 511 & Toca FC Breakthrough Therapy Designation for the treatment of patients with recurrent high grade glioma (HGG). • Phase 2 trial fully enrolled: In February 2017, Tocagen completed patient enrollment in the Phase 2 portion of Toca 5, a randomized, international Phase 2/3 clinical trial of Toca 511 & Toca FC, for the treatment of patients with recurrent brain cancer. Toca 5 is designed to serve as a potential registrational trial, and top-line results from the Phase 2 portion are anticipated in the first half of 2018. In the trial, patients with first or second recurrence of glioblastoma or anaplastic astrocytoma who are undergoing resection are randomized between a cancer-selective virus and oral prodrug, Toca 511 & Toca FC, or standard of care. • Strengthened executive leadership team: In March 2017, Asha Das, M.D., was promoted to senior vice president and chief medical officer and Mark Foletta joined Tocagen as executive vice president and chief financial officer. Mr. Foletta succeeded Tom Darcy, a company co-founder who retired in May 2017 and who continues to serve on Tocagen’s board of directors. In November 2016, Marty Duvall joined Tocagen as chief executive officer and a member of Tocagen’s board of directors while Harry Gruber, M.D., a company co-founder who previously served as Tocagen's chief executive officer, assumed the role of president, research and development, and remains a member of Tocagen's board of directors. • Expanded Orphan-Drug Designation: In May 2017, the FDA granted an expansion of the Orphan-Drug Designation for Toca 511 & Toca FC to include the treatment of malignant glioma, in addition to the previously granted orphan designation for the treatment of glioblastoma multiforme. • Industry awards received: In April 2017, Tocagen was selected by Informa as a winner of two Clinical and Research Excellence Awards (CARE), in the categories of “Most Successful Early Phase Trial (Preclinical & Phase I)” and “Excellence in Rare Disease Drug Development.” Upcoming Milestones • Update following interactions with FDA under Tocagen’s Breakthrough Therapy Designation expected in the second half of 2017. • Initiation of Phase 1b trial, called Toca 7, evaluating Toca 511 & Toca FC in newly diagnosed high grade glioma expected in early 2018. • Top-line results from the Phase 2 portion of the Phase 2/3 Toca 5 trial expected to be reported in the first half of 2018. • Selection of second product candidate from Tocagen’s retroviral replicating vector platform expected in 2018. First Quarter 2017 Financial Results Cash Position:Cash, cash equivalents and marketable securities were $28.9 million at March 31, 2017, compared with $31.2 million at December 31, 2016. In April 2017, Tocagen raised approximately $97.8 million of gross proceeds in the IPO.
